 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          SHARA CAWLEY-BRUSO, et al.,                     CASE NO. C19-478 MJP

11                                 Plaintiffs,              MINUTE ORDER

12                  v.

13          RAY KLEIN INC,

14                                 Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          Plaintiffs have filed a Motion to Strike Amended Answer and Counterclaim (Dkt. No.

19   12), asserting the Defendant’s amended answer and counterclaim were filed without obtaining

20   either the consent of Plaintiffs or leave from the Court as required by FRCP 15. Defendant’s

21   response is that it was informed by chambers staff that it was permissible to file amended

22   pleadings prior to the amended pleadings deadline without need for a motion. Dkt. No. 13 at 1.

23

24


     MINUTE ORDER - 1
 1          With no interest in fixing fault for this misunderstanding, the Court informs all parties

 2   that, following the 21st day after the docketing of a pleading, amended pleadings must be filed in

 3   conformity with FRCP 15; i.e., either by agreement of both sides or with leave of the Court. The

 4   Amended Answer and Counterclaim (Dkt. No. 11) is STRICKEN and Defendant will be

 5   permitted to file a motion seeking leave to file the amended pleading.

 6

 7          The clerk is ordered to provide copies of this order to all counsel.

 8          Filed September 16, 2019.

 9
                                                    William M. McCool
10                                                  Clerk of Court

11                                                   s/Paula McNabb
                                                     Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
